DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, claims 7 and 14 claim a transceiver.  After a careful search, the word, “transceiver” is not found in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2017/0302671 (Rivelli et al.).
With respect to claims 1 and 14:
 A method for transferring messages between a first device and a second device, one
of the first device or the second device being associated with an inmate of a controlled environment facility and the other of the first device or the second device being associated with an outside user, the method comprising: (note Fig. 2 and paragraphs 0027 – 0028 and 0109).

storing account information associated with each of the user and the inmate (0004, 0029 and 0036):

receiving a message transmission from the first device that includes a payload portion and a header portion, the payload portion being an encrypted message and the header portion including source identification information and destination identification information (see paragraph 0045 and 0047)  Although there is no discussion of header portion and payload portion, it appears the same information sender and destination information is sent and that the email is or can be encrypted.  If this is argued, then sending information in such an arrangement is well-known in the art and it would have been obvious to send the information in such an arrangement as disclosed by applicant;

verifying that confidential communication between the inmate and the outside user is


transmitting the message transmission to the second device without decrypting the payload portion of the message transmission in response to the verifying (0045).
With respect to claims 2, 8, 10 – 11 and 15 note paragraphs 0092 – 0095, 0098 and 0099 – 0104 and paragraphs 0048, 0073, 0090 – 0091, 0120, 0126 and 0132.
With respect to claims 3, 9 and 16, see at least paragraph 0120.
With respect to claims 4 and 17, note paragraphs 0048, 0073, 0090 – 0091, 0096, 0120, 0126 and 0132.
With respect to claims 5 and 18, note paragraphs 0052 or 0056 and 0093.
With respect to claim 6, see paragraph 0047.
With respect to claim 7, note the rejection of claim 1 above and paragraphs 0128 and as best as can be determined the email server can be the transceiver. 
With respect to claim 12, note paragraph 0026.
With respect to claim 13, note the rejections above.
With respect to claim 19, note paragraphs 0027 – 0028 0096.
With respect to claim 20, note at least the Abstract.  In addition, deleting messages is so old in the art that such would have be obvious to one of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-isp.

Claims 1 — 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 10 and 20 of U.S. Patent No. 9,832,202 in view of U.S. Patent No. 9,680,838 see claims 1, 7, 13, 19.
Claims 1 — 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 10 and 20 of U.S. Patent No. 9,832,202 in view of U.S. Patent No. 10,673,860 see claims 1, 8, and 15.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of copending Application No. 16/840777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because There only obvious word and phrase changes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs, of the additional references cited 
on the accompanying 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
04Dec2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652